NOTE: This order is r10nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
FAST MEMORY ERASE, LLC,
Plaintiff-Appellee, '
V.
INTEL CORPORATION,
NUMONYX B.V., AND NUMONYX, INC.,
Defendants-Appellan,ts, '
AND
SONY ERICSSON MOBILE COMMUNICATIONS
AB, SONY ERICSSON MOBILE
COMMUNICATIONS (USA), INC., APPLE INC.,
AND MOTOROLA, INC.,
Defenda~nts.
2011-1283
Appea1 from the United States Dist1'ic1: C0urt for the
N0rthern District of Texas in case n0. 10-CV-G481, Judge
Barbara M.G. Lynn.
ON MOTION
ORDER

FAST MEMORY V. INTEL CORP 2
Up0n consideration of the parties' submissions con-
cerning this c0urt's decision in 2010-1302, and having not
been informed that a petition for writ of certiorari was
filed related to that case,
I'1‘ ls 0RDERED THA'1‘:
The stay of the briefing schedule is lifted The appel-
lants' opening brief is due within 60 days of the date of
filing of this 0rder.
FOR THE CoURT
DEC 2 2  lsi Jan Horbaly
Date J an Horbaly
C1erk
ccc JefErey R. Braga1one, Esq.
Chris R. Ottenweller, Esq. -
88 mt rosa g
THE FED€|i:AL CIRCl[Isl'lr0R
UEC 22 2011
.|ANHORBALY
Cl.ERI(